153 U.S. 38 (1894)
SPALDING
v.
CASTRO.
No. 297.
Supreme Court of United States.
Submitted March 19, 1894.
Decided April 16, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*39 Mr. Assistant Attorney General Whitney for plaintiff in error.
No appearance for defendant in error.
MR. JUSTICE WHITE delivered the opinion of the court.
This case is covered by that of the same person against Seeberger, collector, just decided. The tobacco was like that imported in the former case, and was likewise assessed. There was due protest by the importer, seasonable appeal to the Secretary of the Treasury, and, on his adverse ruling, a timely suit. The case was tried by a jury. The court instructed the jury that if they believed from the evidence that the tobacco in question required to have labor expended upon it in order to fit it for consumption, then it was unmanufactured tobacco, as claimed by the plaintiff, etc. Excepting to this ruling, the case was brought here. Whatever may have been the correctness of the instruction as a general proposition, it was correct when applied to the case in hand. Evanston v. Gunn, 99 U.S. 660. The judgment is
Affirmed.